                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MICHAEL J. MARKS,

                      Plaintiff,
       v.                                           Civil Action 2:20-cv-3923
                                                    Judge Algenon Marbley
                                                    Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff Michael J. Marks, brings this action under 42 U.S.C. § 405(g) seeking review of

a final decision of the Commissioner of Social Security (“Commissioner”) denying his application

for Disability Insurance Benefits (“DIB”).          For the reasons set forth below, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner’s decision.

I.     BACKGROUND

       Plaintiff protectively filed his application for DIB on October 25, 2016, alleging that he

was disabled beginning September 20, 2016. (Tr. 189–96). After his application was denied

initially and on reconsideration, the Administrative Law Judge (the “ALJ”) held a hearing on April

18, 2019. (Tr. 45–76). On July 3, 2019, the ALJ issued a decision denying Plaintiff’s application

for benefits. (Tr. 8–29). The Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. (Tr. 1–7).

       Plaintiff filed the instant case seeking review of the Commissioner’s decision on August 3,

2020 (Doc. 1), and the Commissioner filed the administrative record on December 23, 2020 (Doc.

12). Plaintiff filed his Statement of Errors on March 10, 2021 (Doc. 15). Defendant filed an
Opposition on April 26, 2021. (Doc. 16). Plaintiff did not file a reply. Thus, the matter is ripe for

consideration.

   A. Relevant Hearing Testimony

       The ALJ summarized the testimony from Plaintiff’s hearing:

       The [Plaintiff] testified, or elsewhere alleged, that he cannot work due to a number
       of impairments and related symptoms (see also Exhibit 3E). He indicated that at the
       time of his alleged onset date he suffered a work injury requiring a cervical fusion
       surgery. Though this resolved his numbness, he indicated that he still has pain. He
       further noted that he has lower back pain with pain going down his legs, reporting
       that he has trouble walking and gripping with his hands and his legs sometimes “go
       out” when he sits too long and then stands, resulting in several falls. For treatment,
       the [Plaintiff] testified that he uses ice packs, has had injections, does stretches, and
       goes to therapy. At hearing he reported only 20 percent relief from the injections.
       He admitted, however, that he told his doctors the injections were more effective
       than they actually were because he does not like injections. As for his daily
       activities, the [Plaintiff] reported that he is the primary caregiver of his children in
       the summer months, but he does not do a lot and he spends three hours in the
       recliner each day. Still, he indicated he is able to perform self-care, such as dressing
       himself, he does chores around the house, he drives, he is able to watch his kids’
       basketball games, he gets along well with his wife and he visits a few friends.

(Tr. 17–18).

       The [Plaintiff] testified that he minimized his symptoms when he met with treating
       providers because he liked to “play the tough guy” and because he wanted to avoid
       surgery or additional injections. However, he also testified that one of his providers
       told him that he was too young for surgery, which negates this explanation.

(Tr. 20–21).

   B. Relevant Medical Evidence

       Because Plaintiff attacks only the ALJ’s treatment of his physical impairments, the Court

focuses on the same. The ALJ summarized Plaintiff’s medical records and symptoms related to

his impairments:

       [T]he [Plaintiff] presented to the emergency department with reports of a pulled
       muscle due to a workplace injury (Exhibit 1F). He reported numbness in his chest
       and torso, in his bilateral fourth and fifth digits, and in the outer aspect of his upper
       and lower extremities. He indicated that his legs were weak when he stood (Exhibits



                                                  2
1F, 3F). Upon examination, the [Plaintiff] exhibited a positive right straight leg
raise and paraspinal tenderness over the right trapezius, but he retained a normal
gait and station and normal sensation. Imaging performed at that time showed an
unremarkable cervical spine and mild degenerative joint disease of the thoracic
spine (Exhibits 1F, 2F/31). The [Plaintiff] began therapy and was prescribed
medications, but reported that his legs continued to feel weak, exhibiting decreased
sensation, but normal strength and tone of the upper extremities, with decreased
upper extremity strength, including decreased grip strength, noted (Exhibit 1F).

Further imaging was performed as a result of progressive bilateral arm and leg
weakness and numbness, and the [Plaintiff] was found to have a herniated
intervertebral disc in the cervical spine resulting in severe central canal stenosis
with spinal cord compression and intrinsic cord signal change (Exhibits 2F, 6F/8,
11F). Subsequently, in November 2016, the [Plaintiff] underwent a cervical spinal
fusion, which reportedly resolved the numbness in his chest and torso, but did not
immediately improve the symptoms of radiculopathy in his upper extremities
(Exhibits 2F, 3F). When seen in post-surgical follow-up, the [Plaintiff] reported
that he was doing well, complaining only of numbness in the fourth and fifth digits
(Exhibit 11F). On exam, he exhibited intact sensation and 5/5 strength in the upper
and lower extremities bilaterally. In February 2017, only a couple of months after
his cervical fusion surgery, the [Plaintiff] underwent a physical consultative
examination, complaining of constant burning and electrical -type pain in his neck
which was reportedly made better by stretching and a transcutaneous electronic
nerve stimulation (TENS) unit (Exhibit 3F). Upon examination, the [Plaintiff] was
unable to walk on his heels and he exhibited slight tenderness to palpation over the
cervical spine, but he was well groomed, able to get on and off the examination
table unassisted without difficulty, able to walk with a normal gait without the use
of an assistive device, and able to walk heel-to-toe, walk on his toes, hop, and squat.
He exhibited 4/5 strength in regard to bilateral finger abduction and adduction, but
all other joints and muscles appeared to have 5/5 strength bilaterally. Decreased
sensation was also demonstrated in the bilateral fourth and fifth digits as well as in
the lateral aspect of the upper and lower arms bilaterally. As for range of motion,
the [Plaintiff] demonstrated decreased range of motion in the cervical spine, but
fine fingering was normal bilaterally and grip strength was 5/5 bilaterally.

In March 2017, a physical examination showed normal gait and normal sensory
examination of the lower extremities (Exhibit 13F). Normal sensation was found in
the proximal arms, but diminished from the distal upper extremities below the
elbows. While motor strength was largely 5/5, there was some reduction to 4/5
regarding intrinsics and triceps. The [Plaintiff] underwent a nerve conduction study
in April 2017 showing normal results in the neck and both upper extremities
(Exhibit 5F/29-30). Treatment notes from April 2017 also indicate that the
[Plaintiff] underwent a myelogram of the cervical and thoracic spines, with the
results showing mild discogenic and uncovertebral joint disease of the cervical
spine without significant central canal or neural foraminal stenosis at C3-C4 and
C4-C5, and a small osteophyte at C5-C6 resulting in mild to moderate central canal



                                          3
stenosis (Exhibits 4F, 5F). As for the thoracic spine, results showed mild multilevel
osteophyte formation without significant central canal stenosis. Imaging of the
lumbar spine performed the following month showed a mild degree of overall
congenital spinal stenosis of the lumbar spine with some scattered degenerative
change along the lumbar spine most pronounced at L5-S1, with no critical
compressive radiculopathy (Exhibits 5F, 6F). As a result of continued lower back
pain, the [Plaintiff] was referred for injection therapy (Exhibit 6F). Treatment notes
from around this time indicate that the [Plaintiff] reported that his symptomology
of numbness and tingling down the arms into the fourth and fifth digits bilaterally
had slowly improved and that physical therapy improved his strength on a gradual
basis (Exhibit 6F/6). He also denied difficulty with his balance.

Physical examinations from mid-2017 show the [Plaintiff] presented with normal
gait and normal upper extremity muscle tone (Exhibit 13F). Beginning in August
2017, through April 2019, the [Plaintiff] underwent chiropractic therapy due to a
sharp discomfort in the lumbar spine (Exhibit 16F). Generally, the [Plaintiff] was
noted to tolerate treatment well and show improvement in his condition. Pain
management notes indicated that the [Plaintiff] continued to report chronic back
pain in late-2017 and early 2018, exhibiting 4/5 strength, limited range of motion,
and a positive straight leg raise along with some tenderness to palpation (Exhibits
8F, 13F). However, these findings do not appear chronic as later visits show full
strength. Pain management notes also show significant benefit from injection
therapy, which the [Plaintiff] began in November 2017. Treatment notes from
March 2018 and April 2018 indicate that the [Plaintiff] had some decreased range
of motion, but his strength was intact at 5/5 bilaterally and he exhibited normal gait
and station (Exhibits 7F, 14F). Pain management notes from May 2018 show that
while the [Plaintiff] exhibited paraspinal tenderness, he also had normal
ambulation, normal and equal strength and sensation of both lower extremities, and
a negative straight leg raise (Exhibits 8F/6-7, 13F). He also reported 60 percent
relief of symptoms from his prior injections (Exhibits 8F, 9F/7, 13F).

Tenderness and reduced range of motion, but a negative straight leg raise, were
exhibited in July 2018 (Exhibits 9F, 13F). The [Plaintiff] underwent nerve branch
blocks in September 2018 and, in November 2018, he reported 80 percent or greater
relief of pain from the September treatment, which was still effective in November.
Though tenderness was exhibited upon examination, the [Plaintiff] had negative
straight leg raises bilaterally.

Treatment notes from January 2019 indicate that the [Plaintiff] had been doing
physical therapy once a week (Exhibit 13F/69). Upon examination he exhibited
tenderness, reduced range of motion, and a positive Patrick’s test, but negative
straight leg raises bilaterally. Other treatment notes from early 2019 show that his
gait and station were normal, he had 5/5 strength bilaterally, normal sensation, and
no focal deficits (Exhibit 14F). Though some neck pain and tightness were noted
for a period of approximately two to three weeks, no physical examinations support




                                          4
        the same nor are there any diagnostic findings from that time to further explain such
        reports (Exhibit 17F).

        The records also document that the [Plaintiff] has a history of morbid obesity with
        a body mass index (BMI) of, at times, greater than 50 (see e.g. Exhibits 1F, 6F, 7F,
        14F).

(Tr. 18–20).

    C. The ALJ’s Decision

        The ALJ found that Plaintiff meets the insured status requirement through December 31,

2021, and had not engaged in substantial gainful employment since his alleged onset date of

September 20, 2016. (Tr. 13). The ALJ determined that Plaintiff has the following severe

impairments: degenerative disc disease of the cervical, thoracic, and lumbar spine; status post

cervical fusion; and obesity. (Id.). The ALJ, however, found that none of Plaintiff’s impairments,

either singly or in combination, met or medically equaled a listed impairment. (Tr. 16).

        As to Plaintiff’s residual functional capacity (“RFC”), the ALJ opined:

        After careful consideration of the entire record, [the ALJ] find[s] that the [Plaintiff]
        has the residual functional capacity to perform light work as defined in 20 CFR
        404.1567(b) except the [Plaintiff] can frequently finger with the bilateral upper
        extremities and climb ramps and stairs, and he can occasionally push and pull with
        the bilateral upper extremities, reach overhead, stoop, kneel, crouch, and crawl. The
        [Plaintiff] cannot climb ladders, ropes, or scaffolds, and he must avoid hazards,
        such as unprotected heights or work in proximity to exposed moving mechanical
        parts.

(Tr. 17).

        Upon “careful consideration of the evidence,” the ALJ found that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of [his] symptoms are not entirely

consistent with the medical evidence and other evidence and other evidence in the record for the

reasons explained in this decision.” (Tr. 18). The ALJ then turned to the opinion evidence.

        As for the opinion evidence, I have read and considered the opinions of the State
        Agency consultants and assign partial weight (Exhibits 1A, 3A). I have adopted the



                                                   5
       same exertional limit to light work and most of the postural limitations. However,
       I have reduced the stooping, kneeling, and crouching limitations to occasional given
       the [Plaintiff]’s subjective lumbar pain and consistent record of treatment for the
       lumbar area (see e.g. Exhibits 8F, 9F, 13F). I have also changed frequent handling
       to frequent fingering as, after the immediate post-operative period for the
       [Plaintiff]’s cervical fusion, his bilateral upper extremity strength appears to be
       normal and his only lingering issue is some numbness in his fourth and fifth digits,
       which would be expected to impact fingering rather than handling (though I note
       the consultative examiner found normal manipulation abilities and grip). Finally, I
       have expanded hazard limitations beyond unprotected heights, given the
       [Plaintiff]’s pain complaints.

       The records show that the [Plaintiff] asked for a handicap placard and was provided
       one by his primary care provider (Exhibits 7F/4-8, 14F/11-12). Such placard
       indicated that the [Plaintiff] could not walk over 50 feet and was intended to last
       for a two-year duration; however, on the date the placard was prescribed, the
       [Plaintiff]’s examination was totally within normal limits, other than his noted
       obesity. Specifically, he had normal gait, station, sensation, strength, and deep
       tendon reflexes, and no focal deficits. The overall evidence also does not support
       the opinion that the [Plaintiff] could not walk for more than 50 feet or that he needed
       a handicap placard (see e.g. Exhibits 8F, 9F, 13F). Further, the standards for these
       placards do not mirror those of the Social Security program. Though not an opinion
       per se, I do not find that such a placard is persuasive or indicative of disability in
       any way.

       Finally, I note that, following the [Plaintiff]’s bicep repair, temporary activity
       restrictions were given, indicating that the [Plaintiff] may advance activities
       without restriction after the three[-]month mark, with a recommendation for a slow
       resumption of heavier activities, expected to take at least six weeks (Exhibit 15F).
       Little weight is given as the restrictions themselves indicate that they are to be
       temporary, and the evidence shows that following a short recovery period from
       surgery the [Plaintiff] had no further complaints or treatment for his bicep, as
       discussed above under nonsevere impairments.

(Tr. 21–22).

       Relying on the VE’s testimony, the ALJ concluded that Plaintiff was unable to perform his

past relevant work as a diesel mechanic, but could perform jobs that exist in significant numbers

in the national economy, such as a cleaner housekeeper, office worker, and a cashier. (Tr. 23–24).

The ALJ therefore concluded that Plaintiff “has not been under a disability, as defined in the Social

Security Act, from September 20, 2016, through the date of this decision (20 CFR 404.1520(g)).”




                                                 6
(Tr. 24).

II.     STANDARD OF REVIEW

        The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting

Cutlip v. Sec’y of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).

        “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v.

Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535, 538

(6th Cir. 1986) (en banc)). If the Commissioner’s decision is supported by substantial evidence,

it must be affirmed, “even if a reviewing court would decide the matter differently.” Id. (citing 42

U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

III.    DISCUSSION

        In his sole assignment of error, Plaintiff alleges that the ALJ’s evaluation of consultative

examiner Dr. Zachary Gatton’s opinion is not supported by substantial evidence and is inconsistent

with the evidence of record. (Doc. 15 at 8). Specifically, Plaintiff argues that the ALJ erred in

crafting his RFC because she failed to identify evidence showing that his condition improved and

by mischaracterizing the evidence. (Id. at 8–12). Defendant, conversely, argues that “‘[t]he ALJ

performed [her] duty, which is to weigh the evidence, resolve material conflicts, make independent




                                                 7
findings of fact, and determine the case accordingly.’” (Doc. 16 at 6 (quoting Heskett v. Comm’r

of Soc. Sec., No. 2:20-cv-3171, 2021 WL 1169113, *7 (S.D. Ohio Mar. 29, 2021)). Upon review,

the Undersigned finds Plaintiff’s arguments without merit.

       A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x

149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The Social Security

regulations, rulings, and Sixth Circuit precedent provide that the ALJ is charged with the final

responsibility in determining a claimant’s residual functional capacity. See, e.g., 20 C.F.R. §

404.1527(d)(2) (the final responsibility for deciding the residual functional capacity “is reserved

to the Commissioner”). And it is the ALJ who resolves conflicts in the medical evidence. King v.

Heckler, 742 F.2d 968, 974 (6th Cir. 1984). In doing so, the ALJ will give each opinion the weight

deemed appropriate based on factors such as whether the physician examined or treated the

claimant, whether the opinion is supported by medical signs and laboratory findings, and whether

the opinion is consistent with the entire record. 20 C.F.R. § 416.927(c). The ALJ may reject an

opinion that is inconsistent with the record. 20 C.F.R. § 416.927(c)(4); Gant v. Comm’r of Soc.

Sec., 372 F. App’x 582, 585 (6th Cir. 2010). Nevertheless, substantial evidence must support the

Commissioner’s RFC finding. Berry v. Astrue, No. 1:09CV000411, 2010 WL 3730983, at *8

(S.D. Ohio June 18, 2010).

       Dr. Gatton examined Plaintiff on February 3, 2017. (Tr. 541). Notably, this examination

was conducted only two and half months after Plaintiff had a cervical fusion. (Tr. 22). As will be

discussed, the ALJ found that the record shows Plaintiff experienced “significant improvement”

following this procedure. (Id. (citing Tr. 383–86, 541–47)). During his examination, Dr. Gatton

performed a clinical interview, a physical examination, a neurological examination, and had access




                                                8
to some of Plaintiff’s medical records. (Tr. 541–43). Dr. Gatton opined that:

         The claimant is a 33-year-old male with a past medical history of ruptured cervical
         disc status post anterior cervical fusion with residual cervical radiculopathy. The
         claimant does demonstrate decreased grip strength bilaterally as well as decreased
         sensation to light touch bilaterally in the upper extremities. This claimant should be
         able to walk for two hours of eight hours in a day. He could probably be on his feet
         for a combined total of five to six out of eight hours in a day. He probably could
         not carry less than 10 pounds frequently nor could he carry more than 10 pounds
         on occasion based on his cervical radiculopathy symptoms. This claimant has no
         limitations in regard to vision, hearing or speech.

(Tr. 543). Upon review of this opinion, the ALJ afforded it “little weight,” finding it was both

inconsistent with the evidence showing significant improvement as well as being internally

inconsistent. (Tr. 22). Specifically, the ALJ opined:

         Little weight is given to the opinions of the physical consultative examiner, Zachary
         Gatton, M.D. (Exhibit 3F). This examination was performed only a couple of
         months after the claimant’s cervical fusion surgery; however, treatment records
         indicate significant improvement over time to the point where the claimant does
         not appear to have sought any specific treatment for the upper extremities or the
         cervical spine after May 2017, with later treatment focused on lumbar pain instead
         (see e.g. Exhibits 8F, 9F, 11F, 13F). Therefore, while Dr. Gatton found weakness
         in the fingers and abnormal grasp, but a normal grip strength, later evidence
         indicates improvement. Additionally, Dr. Gatton appears to make findings that are
         abnormal only in the upper extremities, and he noted that the claimant could get on
         and off the table without difficulty, walked with a normal gait, could heel-to-toe
         walk, toe walk, hop, and squat, but could not heel walk. However, he opined that
         the claimant should be limited to walking two hours, being on his feet five to six
         hours, and carrying at the sedentary level. Not only is this internally consistent, but
         Dr. Gatton failed to establish the relationship between the limits he provided and
         the claimant’s impairments as the claimant’s cervical and upper extremity findings
         do not explain any standing and walking limitations. [T]he evidence does not
         support such limitations after his pre-operative and immediate post-operative
         period (see e.g. Exhibits 8F, 9F, 13F).

(Id.).

         The Court finds that each of the ALJ’s determinations here is supported by substantial

evidence. Specifically, the ALJ built a “logical bridge” between this opinion evidence and

Plaintiff’s RFC, sufficiently identified evidence showing that Plaintiff’s condition did improve




                                                   9
since Dr. Gatton’s examination and did not mischaracterize the evidence. First, the ALJ’s

conclusion that Dr. Gatton’s opinion is not consistent with the medical evidence of record is

supported by substantial evidence. Specifically, the ALJ found that “treatment records indicate[d]

significant improvement over time to the point where the claimant does not appear to have sought

any specific treatment for the upper extremities or the cervical spine after May 2017 . . . ” (Tr.

22). The record supports this conclusion. (See Tr. 587, 650, 664, 668, 685–686 (showing that

after Dr. Gatton’s examination, Plaintiff saw improvement in his condition with treatment and

therapy); see also Tr. 614, 663–64, 668, 725, 727, 729, 732 (showing Plaintiff saw significant

relief from injection therapy and was generally able to ambulate independently with a normal gait,

station, and tone)).

        Given this analysis, Plaintiff’s assertion that “the ALJ did not correctly characterize the

record” in determining that he had seen “significant improvement” in his upper extremities and

cervical spine, is meritless. (See Doc. 15 at 9). Plaintiff has offered no examples of opinion

evidence that would undermine the ALJ’s contention that, after 2017, his treatment was “nearly

entirely focused on the low back, rather than the neck, with pain management examination largely

limited to lumbar and lower extremity findings.” (Doc. 16 at 10 (citing Tr. 16)). In fact, “every

treatment record after May 2017 that Plaintiff cites to concerns his lumbar spine or lower

extremities, except for one record that pertains to his hands and arms.” (Id. at 11 (citing Tr. 17)).

So, while Plaintiff may not have seen improvement in all his conditions, he saw specific

improvement in the areas where Dr. Gatton recommended functional limitations. Accordingly,

the ALJ did not mischaracterize evidence and, as her ultimate conclusion has support, the

Undersigned cannot conclude that the she improperly assigned Dr. Gatton’s opinion “little

weight.”




                                                 10
       Similarly, the ALJ also did not err in finding that Dr. Batton’s opinion was internally

inconsistent. Here, the ALJ found that “Dr. Gatton appears to make findings that are abnormal

only in the upper extremities . . . [h]owever, he opined that the claimant should be limited to

walking two hours, being on his feet five to six hours, and carrying at the sedentary level.” (Tr.

22). Dr. Gatton opined that “[t]he claimant walks with a normal gait without the use of an assistive

device[;] is able to walk heel-to-toe on his toes[;] hop and squat . . . All major joints appear

anatomically normal without evidence of inflammation, swelling or effusion.” (Tr. 542). Despite

these conclusions, Dr. Gatton opined that Plaintiff “should be able to walk for two hours of eight

hours in a day . . . [and] could probably be on his feet for a combined total of five to six out of

eight hours in a day.” (Tr. 543). These contentions are incompatible and illustrate, as the ALJ

opined, that Dr. Gatton’s opinion is internally inconsistent.

       In fact, the state agency physicians that reviewed Dr. Gatton’s opinion, also highlighted

this internal inconsistency. (See Tr. 95 (assessment report from state agency physician Mehr

Siddiqui, M.D. finding that Dr. Gatton’s opinion was not consistent with the overall record); Tr.

109 (assessment report from state agency physician William Bolz M.D. finding the same)).

Because such internal inconsistency is an acceptable ground for discounting a medical opinion,

the Undersigned further finds the ALJ did not err here. See Hanna v. Colvin, No. 5:13CV1360,

2014 WL 3749420, at *15 (N.D. Ohio July 30, 2014) (upholding an ALJ’s decision to reject a

medical opinion on the grounds that it was incomplete and internally inconsistent, and noting that

“courts have upheld an ALJ’s rejection of a physician opinion on the grounds that it is inconsistent,

unclear, or vague”).

       Ultimately, Plaintiff asks this Court to re-weigh the evidence relating to his impairments

and decide the outcome of this case differently. This request is impermissible under the substantial




                                                 11
evidence standard of review.        The Court may not undertake a de novo review of the

Commissioner’s decision or re-weigh the evidence of record. Bradley v. Sec’y of Health and

Human Serv., 862 F.2d 1224, 1228 (6th Cir. 1988); Young v. Sec’y of Health and Human Servs.,

787 F. 2d 1064, 1066 (6th Cir. 1986); Smith v. Chater, 99 F.3d 780, 782 (6th Cir. 1996). Even if

this Court would have decided the case differently, it must give deference to the ALJ and affirm

her findings if substantial evidence supports them. Id. Because substantial evidence supports the

ALJ’s analysis and conclusion, the Undersigned recommends affirming.

       Finally, and briefly, the Court addresses one final argument Plaintiff makes in his statement

of errors. Plaintiff argues that he may have been entitled to “a closed period of disability” because

the ALJ “never indicated when the record demonstrated improvement to the point where Dr.

Gatton’s opinions were no longer credible.” (Doc. 15 at 12). Defendant contends that this

argument is “unavailing.” (Doc. 16 at 15). The Court agrees.

       Plaintiff “appears to be asserting that the ALJ was required to use ‘magic words’ and

specifically indicate that a closed period of disability had been considered and rejected[,]” but

“[n]o law exists to support this assertion.” Sielaff v. Comm’r of Soc. Sec., Case No. 1:10-CV-1571,

2012 WL 567614, at *1 (N.D. Ohio, Feb. 21, 2012). In fact, the ALJ found that Plaintiff has not

been under a disability from September 20, 2016, his alleged onset date, through the date of the

decision. (Tr. 11–24). And, as Defendant points out, “[t]his necessarily includes any and all 12-

month consecutive blocks of time.” (Doc. 16 at 15). “[A]s it is clear that the ALJ considered all

of the medical evidence introduced that related to the closed period, [her] conclusion that [Plaintiff]

was not disabled clearly includes a finding that [he] was not entitled to a closed period of

disability.” Sielaff, 2012 WL 567614, at *1.




                                                  12
 IV.     CONCLUSION

       For the foregoing reasons, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

Statement of Errors and AFFIRM the Commissioner’s decision.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: June 2, 2021                                     /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  13
